Citation Nr: 1112112	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-04 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In this regard, the Board finds that a notice of disagreement was received within one year of issuance of notice of the June 2006 rating decision, and a timely substantive appeal was received within 60 days of issuance of a statement of a case, as well as within the one-year period to complete an appeal.

In his February 2007 substantive appeal, the appellant elected to have a Travel Board hearing.  However, in a December 2007 statement, the appellant withdrew his hearing request.  

This case was previously before the Board in December 2009, and was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the mandates of the December 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Specifically, in the December 2009 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to request the appellant's complete Mayo Clinic medical treatment records, including his complete psychiatric records and any records in permanent file, from 1966 to August 2000 and after April 2006.  If the records could not be obtained, the Board noted that the claims folder must indicate this fact.  There is no indication that the AOJ attempted to obtain these records.

In a January 2010 letter to the appellant, the AOJ informed the appellant that VA needed his medical treatment records from Dr. F.B. from July 2006 to present.  A VA Form 21-4142, Authorization and Consent to Release Information, was enclosed.  The appellant completed the VA Form 21-4142 and the records from Dr. F.B. were obtained.  However, there is no indication that the AOJ asked the appellant to complete a VA Form 21-4142 for the private treatment records at the Mayo Clinic or that the AOJ requested the records.  As noted in the December 2009 remand, in April 2006, the appellant had submitted a fully completed VA Form 21-4142, Authorization and Consent to Release Information, which requested records from the Mayo Clinic from 1966 to April 2006.  However, there is no indication in the file that the records were requested.  The Board is obligated by law to ensure that the AOJ complies with its directives.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded to request the appellant's records from the Mayo Clinic from 1966 to April 2006.

The appellant was evaluated in VA examinations in April 2007 and September 2010.  The April 2007 VA examiner found that the appellant did not have PTSD, but had major depressive disorder, which was not caused by or aggravated by service.  The September 2010 VA examiner found that the appellant had major depressive disorder, in remission, which was not caused by or a result of his military service.  Both VA examiners based their opinions in part on the medical treatment records in the claims file.  Since the appellant's psychiatric records from prior to August 2000 were not included in the claims file, if any new psychiatric records are obtained from the Mayo Clinic, a new examination should be requested.    


Accordingly, the case is REMANDED for the following action:

1. After securing any necessary authorization or medical releases, request the appellant's complete Mayo Clinic medical treatment records, including his complete psychiatric records and any records in permanent file, from 1966 to August 2000 and from April 2006.  If the records cannot be obtained, the claims folder must indicate this fact. 

2. If any new, pertinent medical records are received, the appellant should be scheduled for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability present, to include PTSD and major depressive disorder.  The VA examiner should determine whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include PTSD and major depressive disorder, was caused by the appellant's service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


